internal_revenue_service number release date index number -------------------------------------------------- ------------------------------------------ ---------------------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number ---------------------- refer reply to cc psi b01 plr-138329-12 date january legend x -------------------------------------------- ------------------------------------------- y ------------------------------------------- ---------------------------------------------- crop state a b ----------------------- ---------- -- --------------- date1 --------------------------- year1 ------- dear ----------------- this letter responds to a letter dated date submitted on behalf of x by x’s authorized representative requesting a ruling under sec_7704 of the internal_revenue_code facts according to the information submitted x is a publicly_traded_partnership within the meaning of sec_7704 x is an electing_1987_partnership under sec_7704 y holds a a general_partner interest in x and serves as managing partner plr-138329-12 x is engaged in the business of acquiring owning managing operating developing leasing and disposing of crop orchard properties and processing and marketing crop production from its orchards x’s orchards are located in state x currently engages in the planting of orchards the cultivation of crop trees the harvesting of crop and husking sorting and transporting wet-in-shell crop to a buyer who dries cracks and shells crop in order to produce bulk kernels wet-in-shell crop will deteriorate and spoil if not dried and cracked within a limited amount of time crop cannot be transported from state until crop is dried consequently x can currently only market crop to buyers within state x represents that all other majors growers of crop in location process their harvest into bulk kernel x intends to undertake the drying cracking and shelling of crop and will produce and market bulk kernels to non-retail buyers in packages of at least b pounds drying cracking and shelling are the last steps necessary to transform crop into an edible product under u s customs service regulations shelling is not viewed as a process that substantially alters or transforms crop similarly x’s pre-existing business of husking harvested crop is classified under the same sic and naics codes as drying shelling and selling bulk kernels to an intermediary user x requests a ruling that the drying and shelling process and the sale of the resulting bulk kernels are activities closely related to a pre-existing business of x and therefore not the addition of a new line_of_business within the meaning of sec_7704 law and analysis sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership will be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 shall not apply to an electing_1987_partnership an electing_1987_partnership is any publicly_traded_partnership that was an existing partnership as defined in sec_1021 of the revenue reconciliation act of that elects to be treated as a partnership and agrees to pay the tax imposed by sec_7704 sec_7704 also provides that an electing_1987_partnership shall cease be treated as a partnership as of the first day after date on which there has been an addition of a substantial_new_line_of_business sec_1_7704-2 provides in relevant part that the term existing partnership means any partnership if the partnership was a publicly_traded_partnership within the plr-138329-12 meaning of sec_7704 on date or a registration_statement indicating that the partnership was to be a publicly_traded_partnership was filed with the securities_and_exchange_commission with respect to the partnership on or before date sec_1_7704-2 provides that a partnership will not qualify as an existing partnership after a new line_of_business is substantial sec_1_7704-2 provides that a new line_of_business is substantial as of the earlier of i the taxable_year in which the partnership derives more than percent of its gross_income from that line_of_business or ii the taxable_year in which the partnership directly uses in that line_of_business more than percent by value of its total assets sec_1_7704-2 provides that a new line_of_business is any business activity of the partnership not closely related to a pre-existing business of the partnership to the extent that the activity generates income other than qualifying_income within the meaning of sec_7704 and the regulations thereunder sec_1_7704-2 provides in relevant part that a business activity is a pre- existing business of the partnership if the partnership was actively engaged in the activity on or before date sec_1_7704-2 provides that all of the facts and circumstances will determine whether a new business activity is closely related to a pre-existing business of the partnership the following factors among others will help to establish that a new business activity is closely related to a pre-existing business of the partnership and therefore is not a new line_of_business i the activity provides products or services very similar to the products or services provided by the pre-existing business ii the activity markets products and services to the same class of customers as that of the pre-existing business iii the activity is of a type that is normally conducted in the same business location as the pre-existing business iv the activity requires the use of similar operating_assets of those used in the pre- existing business v the activity’s economic success depends on the success of the pre-existing business vi the activity is of a type that would normally be treated as a unit with the pre- existing business in the business’ accounting_records vii if the activity and the pre-existing business are regulated or licensed they are regulated or licensed by the same or similar governmental authority plr-138329-12 viii the united_states bureau of the census assigns the activity the same four-digit industry number standard identification code as the pre-existing business conclusion accordingly based solely on the facts submitted and the representations made we conclude that the drying cracking and shelling of crop and the sale of bulk kernels in packages of at least b pounds are activities closely related to a pre-existing business of x and will not constitute a new line_of_business within the meaning of sec_7704 except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is a partnership for federal tax purposes furthermore this ruling does not cover sales of crop in amounts less than b pounds retail sales of crop or roasting salting flavoring or other further processing and packaging of crop this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely david r haglund david r haglund branch chief branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
